ACCEPTED
                                                                              05-18-00019-CV
                                                                    FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                             6/5/2018 3:39 PM
                                                                                   LISA MATZ
                                                                                       CLERK

                                   IN THE

                             COURT OF APPEALS             FILED IN
                                                   5th COURT OF APPEALS
                                                       DALLAS, TEXAS
                 FIFTH DISTRICT OF TEXAS AT DALLAS 6/5/2018 3:39:32 PM
__________________________________________________________________
                                                         LISA MATZ
                                                           Clerk

                        NO. 05-18-00019-CV
__________________________________________________________________

               In re Estate of William L. Moore, Jr., Deceased

__________________________________________________________________

            UNOPPOSED FIRST MOTION OF APPELLEES
 ARKANSAS ART CENTER AND ARKANSAS SYMPHONY ORCHESTRA
              TO EXTEND TIME TO FILE THEIR BRIEF
__________________________________________________________________

                                          Blair G. Francis
                                          State Bar No. 07354900
                                          Nickelette P. Lotspeich
                                          State Bar No. 24094233

                                          FRANCIS & TOTUSEK, LLP
                                          1830 Ross Tower
                                          500 North Akard Street
                                          Dallas, Texas 75201
                                          Telephone 214.740.4250
                                          Facsimile 214.740.4266

                                          Counsel for Appellees




UNOPPOSED FIRST MOTION OF APPELLEES
TO EXTEND TIME TO FILE THEIR BRIEF – Page 1 of 5
      Pursuant to Rule 38.6(d), TEX. R. APP. P., Appellees Arkansas Symphony

Orchestra and Arkansas Arts Center respectfully move for the first time for an

extension of time in which to file their Appellees’ brief. In support hereof, Appellees

would show as follows:

      1.     Appellees’ Brief is currently due June 13, 2018. They request that the

deadline be extended for 30 days, until July 13, 2018. Counsel for both Appellants

have communicated their non-opposition.

      2.     Appellees’ counsel seek the extension because there are two Appellants,

both of whom filed separate briefs asserting different appellate issues. The normal

time allotted by the appellate rules for filing an appellees’ brief might have been

sufficient had Appellees here been responding to only one appellant’s brief; but

because there are two asserting different issues, Appellees will in effect be filing two

responsive briefs in one. In addition, Appellees’ counsel has been involved with

matters pertaining to the filing of an expert report due June 7, 2018 in a multi-million

dollar case pending in a Harris County District Court. Appellees’ counsel will

therefore need the requested extra time in which to undertake adequately the research

and analysis needed to draft and finalize Appellees’ Brief.



UNOPPOSED FIRST MOTION OF APPELLEES
TO EXTEND TIME TO FILE THEIR BRIEF – Page 2 of 5
      3.      Accordingly, Appellees request that their June 13, 2018 deadline be

extended for 30 days to and including Friday, July 13, 2018.

      4.      No extension of time in favor of Appellees has previously been sought

or granted, whereas Appellants have previously been granted two unopposed

extensions.

      5.      The undersigned counsel for Appellees communicated by email with

Jerry Bullard, counsel for Appellant Lenz, and Eilleen Hall, counsel for Appellant

Akin. Both replied that they do not oppose the relief requested herein.

      6.      The extension sought in this motion is not sought solely for purposes of

delay, but only so that justice may be done.

      WHEREFORE, PREMISES CONSIDERED, Appellees Arkansas Symphony

Orchestra and Arkansas Arts Center respectfully pray that the date on which their

Appellee’s Brief must be filed be extended 30 days, through and including Friday,

July 13, 2018, and that Appellees have such other and further relief as they may be

entitled to receive at law or in equity.

                                               Respectfully submitted,

                                               FRANCIS & TOTUSEK, L.L.P.

                                               By: /s/ Blair G. Francis
                                                  Blair G. Francis


UNOPPOSED FIRST MOTION OF APPELLEES
TO EXTEND TIME TO FILE THEIR BRIEF – Page 3 of 5
                                                 State Bar No. 07354900

                                             500 North Akard Street
                                             Suite 1830
                                             Dallas, Texas 75201
                                             Telephone 214.740.4250
                                             Facsimile 214.740.4266
                                             blair.francis@ftllplaw.com

                                             COUNSEL FOR APPELLEES

                      CERTIFICATE OF CONFERENCE


      On June 4, 2018, I received separate emails from Jerry Bullard, counsel for

Appellant Lenz, and Eileen Hall, counsel for Appellant Akin, that they did not oppose

the relief requested herein.

                                             /s/ Blair G. Francis
                                             Blair G. Francis




UNOPPOSED FIRST MOTION OF APPELLEES
TO EXTEND TIME TO FILE THEIR BRIEF – Page 4 of 5
CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above and foregoing

document has been served electronically on (i) Appellant Lenz by delivering it to

Jerry Bullard, her counsel of record, via email at jdb@all-lawfirm.com, and (ii)

Appellant Akin by delivering it to Eileen Hall and Scott Stolley, her counsel of

record, at eileen@eileenhall.com and scott@appellatehub.com, this 5th day of

June, 2018.

                                                            /s/ Blair G. Francis
                                                            Blair G. Francis


N:\Appeals\Motions for Extension of Time\ArkSym.Moore.wpd




UNOPPOSED FIRST MOTION OF APPELLEES
TO EXTEND TIME TO FILE THEIR BRIEF – Page 5 of 5